Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on January 11, 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 01/11/2021 are accepted by the Examiner.
5.	After receiving a new IDS, the Examiner considered all the art cited and pulled back the previous Allowance mailed on 03/17/2022, since some or the art in the IDS of 05/27/2022, was closer to the instant invention and could jeopardize the Allowance process. Some interviews were conducted with the Applicant as for amending the claims to make an Allowance.  As for that matter the claims were amended as indicated below. Claims 1, 7, 8, 11 and 13 were amended and claims 6 and 19 were canceled on 07/20/2022.
6.	 Current claims 1 – 20 are pending. Claims 6 and 19 were canceled by Applicant; therefore, claims 1 – 5, 7 – 18 and 20 are being considered for examination.


Attorney Interview and Examiner Amendment to Claims
7.	Several interviews were conducted with Applicant’s representative, Mr. Christopher Tuttle (REG# 41,357) and the Examiner proposed some amendment to claims. On the final interview conducted on July 20, 2022, the authorization for an Examiner amendment to be done to the claims, as to put the application in condition for Allowance. Claims 1, 7, 8, 11 and 13 were amended and claims 6 and 19 were canceled. Please, amend the claims as indicated below:

1.	(Currently amended) A photodiode assembly, comprising:
            a photoconductive substrate, including:
                       a P-doped region coupled with a controllable voltage biasing source; and
                       an N-doped well adjacent to the P-doped region;
            first and second capacitors coupled with the photoconductive substrate on respective first and second sides of the N-doped well; 
first and second control inputs coupled with the photoconductive substrate, wherein activation of the first control input causes electrons to flow through a first multiplication region of the N-doped well toward the first capacitor in response to photons striking the photoconductive substrate, and activation of the second control input causes electrons to flow through a second multiplication region of the N-doped well toward the second capacitor in response to photons striking the photoconductive substrate;[[ and]]
wherein selectively controlling a voltage provided by the voltage biasing source changes a multiplication effect provided by the first and second multiplication regions of the N-doped well; and
wherein the photodiode assembly is a component of a pixel of an image sensor having a plurality of pixels, and a pixel controller is configured to determine a depth value for the pixel by comparing relative amounts of electrical charge accumulated by the first and second capacitors.

2.	(Original) The photodiode assembly of claim 1, wherein the voltage provided by the voltage biasing source is a negative voltage that reverse biases the photodiode assembly. 

3.	(Original) The photodiode assembly of claim 2, wherein the negative voltage is controllable between zero volts and a Geiger-mode threshold voltage of the photodiode assembly. 

4.	(Original) The photodiode assembly of claim 3, wherein controlling the negative voltage to be relatively more negative increases the multiplication effect provided by the first and second multiplication regions. 

5.	(Original) The photodiode assembly of claim 4, wherein the negative voltage is controlled based on one or more operating conditions including ambient light level, device battery level, and camera imaging mode.  

6.	(Canceled) 

7.	(Currently amended) The photodiode assembly of claim [[6]]1, wherein the image sensor uses a global shutter, such that each of the plurality of pixels are exposed at once. 

8.	(Currently amended) The photodiode assembly of claim [[6]]1, wherein the image sensor is a component of an indirect time-of-flight (TOF) depth camera configured to emit imaging light toward a real-world environment, receive imaging light reflected by objects in the real-world environment, and output a depth image of the real-world environment based on the received imaging light. 

9.	(Original) The photodiode assembly of claim 8, wherein, during a first imaging frame, the imaging light is emitted as a plurality of imaging pulses, the first control input is activated in a first plurality of discrete control pulses having a same phase as the plurality of imaging pulses, and the second control input is activated in a second plurality of discrete control pulses having an opposite phase from the first plurality of discrete control pulses. 

10.	(Original) The photodiode assembly of claim 9, wherein, during a second imaging frame, the imaging light is emitted as the plurality of imaging pulses, the first control input is activated in a third plurality of discrete control pulses 90 degrees out of phase with the first plurality of discrete control pulses, and the second control input is activated in a fourth plurality of discrete control pulses having an opposite phase from the third plurality of discrete control pulses. 

11.	(Currently amended) The photodiode assembly of claim 10, wherein [[a]]the pixel controller is configured to determine [[a]]the depth value for the after the first and second imaging frames. 

12.	(Original) The photodiode assembly of claim 11, wherein the plurality of pixels of the image sensor are arranged as a plurality of rows, and wherein depth values for each row of pixels are read out sequentially row by row. 

13.	(Currently amended) An indirect time-of-flight (TOF) depth camera system, comprising:
	a light emitter configured to emit imaging light toward objects in a real-world environment; and
	an image sensor comprising a plurality of pixels configured to receive imaging light reflected by the objects in the real-world environment, each of the plurality of pixels including a photodiode assembly, and each photodiode assembly comprising:
	a photoconductive substrate, including:
		a P-doped region coupled with a controllable voltage biasing source; and
		an N-doped well adjacent to the P-doped region;
	first and second capacitors coupled with the photoconductive substrate on respective first and second sides of the N-doped well; 
first and second control inputs coupled with the photoconductive substrate, wherein activation of the first control input causes electrons to flow through a first multiplication region of the N-doped well toward the first capacitor in response to photons striking the photoconductive substrate, and wherein activation of the second control input causes electrons to flow through a second multiplication region of the N-doped well toward the second capacitor in response to photons striking the photoconductive substrate;[[ and]]
wherein selectively controlling a voltage provided by the voltage biasing source changes a multiplication effect provided by the first and second multiplication regions of the N-doped well; and
a pixel controller configured to determine a depth value for a pixel of the plurality of pixels by comparing relative amounts of electrical charge accumulated by the first and second capacitors.

14.	(Original) The indirect TOF depth camera system of claim 13, wherein the voltage provided by the voltage biasing source is a negative voltage that reverse biases the photodiode assembly.

15.	(Original) The indirect TOF depth camera system of claim 14, wherein the negative voltage is controllable between zero volts and a Geiger-mode threshold voltage of the photodiode assembly.

16.	(Original) The indirect TOF depth camera system of claim 15, wherein controlling the negative voltage to be relatively more negative increases the multiplication effect provided by the first and second multiplication regions.

17.	(Original) The indirect TOF depth camera system of claim 13, wherein the image sensor uses a global shutter, such that each of the plurality of pixels are exposed at once.

18.	(Original) The indirect TOF depth camera system of claim 13, further comprising a logic subsystem configured to output a depth image of the real-world environment based on the received imaging light at each of the plurality of pixels of the image sensor. 

19.	(Canceled) 

20.	(Original) A pixel of an image sensor, comprising:
	a photoconductive substrate, including:
		a P-doped region coupled with a controllable voltage biasing source configured to provide a negative voltage that reverse biases the photodiode assembly; and
		an N-doped well adjacent to the P-doped region;
	first and second capacitors coupled with the photoconductive substrate on respective first and second sides of the N-doped well; 
first and second control inputs coupled with the photoconductive substrate, wherein activation of the first control input causes electrons to flow through a first multiplication region of the N-doped well toward the first capacitor in response to photons striking the photoconductive substrate, and activation of the second control input causes electrons to flow through a second multiplication region of the N-doped well toward the second capacitor in response to photons striking the photoconductive substrate; 
wherein selectively controlling the negative voltage provided by the controllable voltage biasing source changes a multiplication effect provided by the first and second multiplication regions of the N-doped well; and
a pixel controller configured to output a depth value for the pixel, the depth value determined based on relative amounts of electrical charge accumulated by the first and second capacitors.
 
Allowable Subject Matter
8	Claims 1 – 5, 7 – 18 and 20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The related art of record teaches,
A light reception system (Ozawa – WO 2019/203057 A1 – art cited on the IDS) comprising a light source configured to irradiate a measurement object with light; and a light reception device configured to receive light reflected by the measurement object, wherein the light reception device includes a pixel array including a plurality of pixels each including a photosensitive element configured to generate a signal in response to detecting at least one photon incident on the photosensitive element, and the pixel array unit includes a first pixel having a first sensitivity to detect a first photon incident on the first pixel and a second pixel having a second sensitivity to detect a second photon incident on the second pixel, wherein the second sensitivity is lower than the first sensitivity, wherein the photosensitive element of the first pixel is configured to saturate at an incident light amount less than an incident light amount at which the photosensitive element of the second pixel is configured to saturate and, further comprising at least one voltage source, wherein the at least one voltage source is configured to provide a first excess bias voltage to the first pixel and to provide a second excess bias voltage to the second pixel, wherein the first excess bias voltage is higher than the second excess bias voltage, wherein the first excess bias voltage is set in accordance with an anode voltage received by an anode electrode of the photosensitive element in the first pixel and, wherein the photosensitive element includes a single photon avalanche diode and further comprising at least one voltage source, wherein the at least one voltage source is configured to provide a first excess bias voltage to the first pixel and to provide a second excess bias voltage to the second pixel, wherein the first excess bias voltage is higher than the second excess bias voltage. It teaches some of the features of the instant application such as a first photodiode and a second photodiode with different sensitivity; one voltage source wherein the at least one voltage is configured to provide an excess bias voltage for the first pixel and another excess bias voltage to the second pixel, wherein the first excess bias voltage is larger than the second excess bias voltage; however, it fails to teach or to fairly suggest the combination of limitations present in amended independent claims 1 and 13 or to provide any teachings for claim 20. Ozawa fails to teach or to suggest a photodiode assembly as in Claim 1 including a pixel array; first and second capacitors coupled with the photoconductive substrate on respective first and second sides of the N-doped well; first and second control inputs coupled with the photoconductive substrate, wherein activation of the first control input causes electrons to flow through a first multiplication region of the N-doped well toward the first capacitor in response to photons striking the photoconductive substrate, and activation of the second control input causes electrons to flow through a second multiplication region of the N-doped well toward the second capacitor in response to photons striking the photoconductive substrate; wherein selectively controlling a voltage provided by the voltage biasing source changes a multiplication effect provided by the first and second multiplication regions of the N-doped well; and wherein the photodiode assembly is a component of a pixel of an image sensor having a plurality of pixels, and a pixel controller is configured to determine a depth value for the pixel by comparing relative amounts of electrical charge accumulated by the first and second capacitors. As for Claim 13, it fails to teach or to suggest “An indirect time-of-flight (TOF) depth camera including a light emitter that illuminates objects to be photographed in a real-world environment, wherein the image sensor includes the same limitations as discussed for Claim 1. As for Claim 20, Ozawa fails to teach or to fairly suggest a pixel of an image sensor that includes the same limitations as the ones in amended claim 1.
Additionally, the prior/related art teaches an image sensor (Jin – US 2020/0185439 A1 – art cited on the IDS), comprising a semiconductor substrate including a first surface and a second surface, the semiconductor substrate further including a well region and a first floating diffusion region, each of the well region and the first floating diffusion region adjacent to the first surface; a first vertical transmission gate and a second vertical transmission gate isolated from direct contact with each other, the first vertical transmission gate and the second vertical transmission gate each extending from the first surface of the semiconductor substrate and in a thickness direction of the semiconductor substrate through at least a portion of the well region, the thickness direction being perpendicular to at least one of the first surface and the second surface; a first storage gate between the first vertical transmission gate and the first floating diffusion region, the first storage gate on the first surface of the semiconductor substrate; and a first tap transmission gate between the first storage gate and the first floating diffusion region, the first tap transmission gate on the first surface of the semiconductor substrate, wherein the first tap transmission gate is a transistor gate of a first tap transmission transistor, and the first tap transmission transistor is configured to transfer a photocharge that is stored in a first charge storage region on the first storage gate to the first floating diffusion region. Jin teaches in Fig 2 that depth information may be calculated by processor 19 based on the scan data received from the image sensor 24 (See [0041]). It does not teach selectively controlling a voltage prided by a voltage biasing source changes a multiplication effect provided by the first and second multiplication regions of the N-doped well and wherein the photodiode assembly is a component of a pixel of an image sensor having a plurality of pixels and a pixel controller is configured to determine a depth values for the pixel by comparing relative amounts of electrical charge accumulated by the first and second capacitors.
Another prior/related art teaches a measuring device for optically measuring a distance to a target object (Eisele, US 2012/0249998 A1) includes an emitter device for emitting an optical measuring beam to the target object, a capturing device including a detection surface for detecting an optical beam returned by the target object, and an evaluation device. The detection surface has a plurality of pixels, each pixel having at least one SPAD (single photon avalanche diode) and each of the plurality of pixels is connected to the evaluation device. The emitting device and the capturing device are configured in such a manner that the optical measurement beam returned by the target object simultaneously illuminates a plurality of pixels. The evaluation device is configured in order to determine the distance between the measuring device and the target object based on the evaluation of detection signals of several pixels. It teaches also that that the SPAD can be specifically designed for operating at a bias voltage in the reverse direction which is above the breakdown voltage of the diode. This operating mode is also designated as the Geiger mode, by analogy with a Geiger counter. At such high bias voltages, the electrical field within the PN junction can be so great that a single charge carrier injected into the depletion zone can initiate a self-sustaining avalanche-like current. It adds that depth of focus can cause aberrations but it does not teach details or describe how a depth value can be obtained or suggest any additional information as disclosed in the amended independent claims 1, 13 and claim 20.
In summary, the prior/related art of record teaches a first photodiode and a second photodiode with different sensitivity; one voltage source wherein the at least one voltage is configured to provide an excess bias voltage for the first pixel and another excess bias voltage to the second pixel, wherein the first excess bias voltage is larger than the second excess bias voltage (See Ozawa). It also teaches an image sensor including a substrate with pixels that receive light and output photocharges to be stored in the floating diffusion and it also teaches that depth information may be calculated by a processor based on the scan data received from the image sensor (See Jin). Furthermore, it teaches a measuring device for optically measuring a distance to a target object, wherein the photodiode is a SPAD, which can be specifically designed for operating at a bias voltage in the reverse direction which is above the breakdown voltage of the diode. This operating mode is also designated as the Geiger mode, by analogy with a Geiger counter (See Eisele) but it fails to teach or to suggest the amended independent claim 1 and 13 or the claim 20 limitations as it follows below.

Regarding Claim 1:
	The prior art of record teaches a first photodiode and a second photodiode with different sensitivity; one voltage source wherein the at least one voltage is configured to provide an excess bias voltage for the first pixel and another excess bias voltage to the second pixel, wherein the first excess bias voltage is larger than the second excess bias voltage. It also teaches an image sensor including a substrate with pixels that receive light and output photocharges to be stored in the floating diffusion and it also teaches that depth information may be calculated by a processor based on the scan data received from the image sensor. Additionally, the prior/related art teaches a measuring device for optically measuring a distance to a target object, wherein the photodiode is a SPAD, which can be specifically designed for operating at a bias voltage in the reverse direction which is above the breakdown voltage of the diode. This operating mode is also designated as the Geiger mode, by analogy with a Geiger counter; however, it fails to teach or to fairly suggest the combination of limitations as disclosed in amended claim 1, as indicated by the underlined limitations. 
Ozawa combined with Jin and Eisele fails to explicitly disclose:
“A photodiode assembly, comprising: a photoconductive substrate, including:
                       a P-doped region coupled with a controllable voltage biasing source; and
                       an N-doped well adjacent to the P-doped region;
            first and second capacitors coupled with the photoconductive substrate on respective first and second sides of the N-doped well; first and second control inputs coupled with the photoconductive substrate, wherein activation of the first control input causes electrons to flow through a first multiplication region of the N-doped well toward the first capacitor in response to photons striking the photoconductive substrate, and activation of the second control input causes electrons to flow through a second multiplication region of the N-doped well toward the second capacitor in response to photons striking the photoconductive substrate; wherein selectively controlling a voltage provided by the voltage biasing source changes a multiplication effect provided by the first and second multiplication regions of the N-doped well; and wherein the photodiode assembly is a component of a pixel of an image sensor having a plurality of pixels, and a pixel controller is configured to determine a depth value for the pixel by comparing relative amounts of electrical charge accumulated by the first and second capacitors. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

	Regarding claims 2 – 5 and 7 – 12; claims 2 – 5 and 7 – 12 depend directly or indirectly to claim 1 and they require all the limitations of claim 1, which are not taught by the prior/related art of record. On the other hand, they add new limitations to claim 1, which are not taught or suggested by the prior/related art either. Therefore, claims 2 – 5 and 7 – 12 are allowed under the same rationale as claim 1.
 
Regarding Claim 13:
	The prior art of record teaches a first photodiode and a second photodiode with different sensitivity; one voltage source wherein the at least one voltage is configured to provide an excess bias voltage for the first pixel and another excess bias voltage to the second pixel, wherein the first excess bias voltage is larger than the second excess bias voltage. It also teaches an image sensor including a substrate with pixels that receive light and output photocharges to be stored in the floating diffusion and it also teaches that depth information may be calculated by a processor based on the scan data received from the image sensor. Additionally, the prior/related art teaches a measuring device for optically measuring a distance to a target object, wherein the photodiode is a SPAD, which can be specifically designed for operating at a bias voltage in the reverse direction which is above the breakdown voltage of the diode. This operating mode is also designated as the Geiger mode, by analogy with a Geiger counter; however, it fails to teach or to fairly suggest the combination of limitations as disclosed in amended claim 13, as indicated by the underlined limitations. 
Ozawa combined with Jin and Eisele fails to explicitly disclose:
“An indirect time-of-flight (TOF) depth camera system, comprising:
	a light emitter configured to emit imaging light toward objects in a real-world environment; and an image sensor comprising a plurality of pixels configured to receive imaging light reflected by the objects in the real-world environment, each of the plurality of pixels including a photodiode assembly, and each photodiode assembly comprising:
	a photoconductive substrate, including:
		a P-doped region coupled with a controllable voltage biasing source; and
		an N-doped well adjacent to the P-doped region;
	first and second capacitors coupled with the photoconductive substrate on respective first and second sides of the N-doped well; first and second control inputs coupled with the photoconductive substrate, wherein activation of the first control input causes electrons to flow through a first multiplication region of the N-doped well toward the first capacitor in response to photons striking the photoconductive substrate, and wherein activation of the second control input causes electrons to flow through a second multiplication region of the N-doped well toward the second capacitor in response to photons striking the photoconductive substrate; wherein selectively controlling a voltage provided by the voltage biasing source changes a multiplication effect provided by the first and second multiplication regions of the N-doped well; and a pixel controller configured to determine a depth value for a pixel of the plurality of pixels by comparing relative amounts of electrical charge accumulated by the first and second capacitors”. Therefore, as discussed above, claim 13 is allowable over the prior/related art of record.

Regarding claims 14 – 18; claims 14 – 18 depend directly or indirectly to claim 13 and they require all the limitations of claim 13, which are not taught by the prior/related art of record. On the other hand, they add new limitations to claim 13, which are not taught or suggested by the prior/related art either. Therefore, claims 14 – 18 are allowed under the same rationale as claim 13.

Regarding Claim 20:
	The prior art of record teaches a first photodiode and a second photodiode with different sensitivity; one voltage source wherein the at least one voltage is configured to provide an excess bias voltage for the first pixel and another excess bias voltage to the second pixel, wherein the first excess bias voltage is larger than the second excess bias voltage. It also teaches an image sensor including a substrate with pixels that receive light and output photocharges to be stored in the floating diffusion and it also teaches that depth information may be calculated by a processor based on the scan data received from the image sensor. Additionally, the prior/related art teaches a measuring device for optically measuring a distance to a target object, wherein the photodiode is a SPAD, which can be specifically designed for operating at a bias voltage in the reverse direction which is above the breakdown voltage of the diode. This operating mode is also designated as the Geiger mode, by analogy with a Geiger counter; however, it fails to teach or to fairly suggest the combination of limitations as disclosed in claim 20, as indicated by the underlined limitations. 
Ozawa combined with Jin and Eisele fails to explicitly disclose:
“A pixel of an image sensor, comprising:
	a photoconductive substrate, including:
		a P-doped region coupled with a controllable voltage biasing source configured to provide a negative voltage that reverse biases the photodiode assembly; and
		an N-doped well adjacent to the P-doped region;
	first and second capacitors coupled with the photoconductive substrate on respective first and second sides of the N-doped well; first and second control inputs coupled with the photoconductive substrate, wherein activation of the first control input causes electrons to flow through a first multiplication region of the N-doped well toward the first capacitor in response to photons striking the photoconductive substrate, and activation of the second control input causes electrons to flow through a second multiplication region of the N-doped well toward the second capacitor in response to photons striking the photoconductive substrate; wherein selectively controlling the negative voltage provided by the controllable voltage biasing source changes a multiplication effect provided by the first and second multiplication regions of the N-doped well; and a pixel controller configured to output a depth value for the pixel, the depth value determined based on relative amounts of electrical charge accumulated by the first and second capacitors”. Therefore, as discussed above, claim 20 is allowable over the prior/related art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. O. Ozawa et al., US 2021/0025990 A1 – it teaches a light reception system comprising: a light source configured to irradiate a measurement object with light; and a light reception device configured to receive light reflected by the measurement object, wherein the light reception device includes a pixel array including a plurality of pixels each including a photosensitive element configured to generate a signal in response to detecting at least one photon incident on the photosensitive element, and the pixel array unit includes a first pixel having a first sensitivity to detect a first photon incident on the first pixel and a second pixel having a second sensitivity to detect a second photon incident on the second pixel, wherein the second sensitivity is lower than the first sensitivity and further comprising at least one voltage source, wherein the at least one voltage source is configured to provide a first excess bias voltage to the first pixel and to provide a second excess bias voltage to the second pixel, wherein the first excess bias voltage is higher than the second excess bias voltage.
2. A. Eisele et al., US 2012/0249998 A1 – it teaches a measuring device for optical distance measurement, in particular a handheld measuring device, comprising: a transmitting unit for emitting optical measurement radiation toward a target object; a receiving unit having a detection area for detecting optical measurement radiation returning from the target object; and an evaluation unit, wherein the detection area has a multiplicity of pixels, wherein each pixel has at least one SPAD, wherein each of the multiplicity of pixels is connected to the evaluation unit, wherein the transmitting unit and the receiving unit are designed in such a way that optical measurement radiation returning from the target object simultaneously illuminates a plurality of pixels, and wherein the evaluation unit is designed to determine a distance between the measuring device and the target object on the basis of an evaluation of detection signals of a plurality of pixels. Eisele teaches in paragraph [0054] that SPAD is also designated as a Geiger mode avalanche photodiode or G-APD, is used for a class of solid-state photodetectors which are based on a reverse-biased PN junction in which a single charge carrier generated by a photon can possibly initiate an avalanche-like current on account of an impact ionization mechanism. A fundamental difference between an SPAD and a conventional avalanche photodiode (APD) may reside in the fact that the SPAD can be specifically designed for operating at a bias voltage in the reverse direction which is above the breakdown voltage of the diode. This operating mode is also designated as the Geiger mode, by analogy with a Geiger counter. At such high bias voltages, the electrical field within the PN junction can be so great that a single charge carrier injected into the depletion zone can initiate a self-sustaining avalanche-like current.
3. Y. Oosako et al., US 2022/0201232 A1 – it teaches a photodetection device comprising: a first pixel that is configured to generate a first pixel signal; a reference signal generator that is configured to generate a reference signal; and a first comparator including a first power supply circuit and a first comparison circuit, the first power supply circuit configured to generate a first power supply voltage on a basis of a power supply voltage supplied from a first power supply node and a bias voltage and configured to output the first power supply voltage from an output terminal, and the first comparison circuit configured to operate on a basis of the first power supply voltage and configured to perform a comparison operation on a basis of the first pixel signal and the reference signal, wherein the first comparison circuit includes a first current source coupled to a second power supply node.
4. E. Tadmor et al., US 2019/0181169 A1 – it teaches an image sensing device, comprising: a plurality of pixel cells arranged in a pixel array, wherein each pixel cell including four photodiodes, four storage diodes, and four floating diffusion regions, wherein: each storage diode is disposed between a first adjacent photodiode and a second adjacent photodiode, and each storage diode is configured to receive photo charges from either or both of the first adjacent photodiode and the second adjacent photodiode; each photodiode is disposed between a first adjacent storage diode and a second adjacent storage diode, and each photodiode is configured to transfer photo charges to either or both of the first adjacent storage diode and the second adjacent storage diode; and each floating diffusion region is disposed adjacent to a corresponding storage diode; a first summing device for receiving photo charges from a second floating diffusion region and a fourth floating diffusion region; a second summing device for receiving photo charges from a first floating diffusion region and a third floating diffusion region; a differential amplifier coupled to the first and second summing devices; and a control circuit for controlling charge transfer in the image sensing device. FIG. 1, ToF imaging system 100 is configured to transmit light pulses to illuminate a target object 120. Imaging system 100 is also configured to sense, in the feedback region of the pixel array, light from the optical feedback device 140, using a sequence of shutter windows that includes delay times representing a range of depth. The range of depth can include the entire range of distance that can be determined by the imaging system. Imaging system 100 calibrates time-of-flight (ToF) depth measurement reference information based on the sensed light in the feedback region of the pixel array. Imaging system 100 is further configured to sense, in the active region of the light-sensitive pixel array, light reflected from the target object, and to determine the distance of the target object based on the sensed reflected light and the calibrated ToF measurement reference information (See [0083]).
5. E. Tadmor et al., US 10, 923,515 B2 – it teaches some limitations as the Tadmor’169 reference cited above. It teaches a method for operating a pixel circuit for time-of-flight (ToF) distance measurement, wherein the pixel circuit comprises: a photodiode; a drain region adjacent to the photodiode and coupled to a bias voltage; a shutter gate disposed between the photodiode and the drain region, the shutter gate controlled by a global shutter signal to apply the bias voltage to bias the photodiode for light sensing; a storage diode coupled to the photodiode through a first transfer gate controlled by a first transfer signal; and a floating diffusion region coupled to the storage diode through a second transfer gate controlled by a second transfer signal; the method comprising: in an exposure period, activating the first transfer gate, using the first transfer signal, to couple the photodiode and the storage diode; and activating the photodiode, in a first plurality of time windows, to sense light reflected from a target as a result of a corresponding plurality of emitted light pulses, wherein a delay time between each time window and a corresponding emitted light pulse is designated as D1; and in a sampling period: activating the second transfer gate, using the second transfer signal, to transfer charges from the storage diode to the floating diffusion region, wherein charges in the floating diffusion region are sampled to determine a first sampled signal S1 representing charges collected during the exposure period.
6. S. Sugawa, US 2009/0102395 A1 – it teaches an imaging device having an integrated array of a plurality of pixels, each pixel comprising: a photodiode that receives light and that generates photoelectric charges; a transfer transistor that is coupled to the photodiode and that transfers the photoelectric charges received from the photodiode; a floating region coupled to transfer transistor, to which the photoelectric charges are transferred via the transfer transistor; a storage capacitor element; a storage transistor, provided between the floating region and the storage capacitor element; and a reset transistor that is coupled to the storage capacitor element and that is coupled to the floating region through the storage transistor, said reset transistor discharging the photoelectric charges of the storage capacitor element and the floating region.
7. S. Chen et al., US 2019/0379844 A1 – it teaches an imaging device having an integrated array of a plurality of pixels, each pixel comprising: a photodiode that receives light and that generates photoelectric charges; a transfer transistor that is coupled to the photodiode and that transfers the photoelectric charges received from the photodiode; a floating region coupled to transfer transistor, to which the photoelectric charges are transferred via the transfer transistor; a storage capacitor element; a storage transistor, provided between the floating region and the storage capacitor element; and a reset transistor that is coupled to the storage capacitor element and that is coupled to the floating region through the storage transistor, said reset transistor discharging the photoelectric charges of the storage capacitor element and the floating region.
8. X. Liu et al., US 2019/0379844 A1 – it teaches an imaging device having an integrated array of a plurality of pixels, each pixel comprising: a photodiode that receives light and that generates photoelectric charges; a transfer transistor that is coupled to the photodiode and that transfers the photoelectric charges received from the photodiode; a floating region coupled to transfer transistor, to which the photoelectric charges are transferred via the transfer transistor; a storage capacitor element; a storage transistor, provided between the floating region and the storage capacitor element; and a reset transistor that is coupled to the storage capacitor element and that is coupled to the floating region through the storage transistor, said reset transistor discharging the photoelectric charges of the storage capacitor element and the floating region.
9. Y. Jin et al., US 2020/0185439 A1 – it teaches an image sensor, comprising: a semiconductor substrate including a first surface and a second surface, the semiconductor substrate further including a well region and a first floating diffusion region, each of the well region and the first floating diffusion region adjacent to the first surface; a first vertical transmission gate and a second vertical transmission gate isolated from direct contact with each other, the first vertical transmission gate and the second vertical transmission gate each extending from the first surface of the semiconductor substrate and in a thickness direction of the semiconductor substrate through at least a portion of the well region, the thickness direction being perpendicular to at least one of the first surface and the second surface; a first storage gate between the first vertical transmission gate and the first floating diffusion region, the first storage gate on the first surface of the semiconductor substrate; and a first tap transmission gate between the first storage gate and the first floating diffusion region, the first tap transmission gate on the first surface of the semiconductor substrate.

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697